DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/457929 filed on June 29, 2019 in which Claims 1- 20 are presented for examination.

Status of Claims
Claims are 1-20 are pending, of which claim 1-20 are rejected under 103.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2020 was filed after the mailing date of the Application on June 29, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 does not end with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
As per claims 1-12, they are rejected because applicant has provided evidence that applicant intends the term "machine-readable storage medium” to include non-.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US Patent Application 2013/0096902) in view of Kakoee (US Patent Application 2019/0176838 A1).

(View Bose ¶ 4; predicting effects of soft error on integrated circuit); determine respective soft error rates for each of a set of classifications based on the soft errors described in the soft error data (View Bose ¶ 4; soft error rate (SER)); perform derating of the soft error rates based on a set of one or more vulnerability factors to generate derated error rate values for each of the set of classifications (View Bose ¶ 21, 24, 71; derating soft errors).

Bose does not explicitly teach determining a functional safety value from the derated error rate values; and determining whether a functional safety threshold is violated based on the functional safety value.

However, Kakoee teaches determining a functional safety value from the derated error rate values (View Kakoee ¶ 45, 79; ECC diagnosis mask module); and determining whether a functional safety threshold is violated based on the functional safety value (View Kakoee ¶ 82, 83; fault metrics, determine transition to safe mode).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bose with determining a functional safety value from the derated error (View Kakoee ¶ 82, 83).  Such modification would have allowed soft error rates to determine functional safety value violation. 

Claim 13 is the method corresponding to the medium of claim 1 and is therefore rejected under the same reasons set forth in the rejection of Clam 1.

Claim 18 is the system corresponding to the medium of claim 1 and is therefore rejected under the same reasons set forth in the rejection of Clam 1.

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 13.  Bose further teaches performing simulations on one or more models of the one or more hardware components to determine the soft error rate data (View Bose ¶ 20, 21; simulation).

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 18.  Kakoee further teaches the functional safety metric is defined by an industrial standard (View Kakoee ¶ 82; ISO 26262).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 19.  Kakoee further teaches the industrial standard comprises one of ISO 26262 or IEC 61508 (View Kakoee ¶ 82; ISO 26262).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US Patent Application 2013/0096902) in view of Kakoee (US Patent Application 2019/0176838 A1) and further in view of Best (US Patent Application 2014/0258658).


Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Bose further teaches the set of vulnerability factors comprise an architecture vulnerability factor (AVF) (View Bose ¶ 4, 28, 32, 44; AVF), a time vulnerability factor (TVF) (View Bose ¶ 4, 28, 32, 44; FIT).

The combination of teachings above do not explicitly teach a program vulnerability factor (PVF).

However, Best teaches a program vulnerability factor (PVF) (View Best ¶ 19, 20, 33, 51; overall system). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a program vulnerability factor (PVF) since it is known in the art that an overall system vulnerability factor to be generated (View Best ¶ 19, 20, 33, 51).  Such modification would have allowed the vulnerability factors to determine a functional safety violation. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US Patent Application 2013/0096902) in view of Kakoee (US Patent Application 2019/0176838 A1) and further in view of Sullivan (US Patent Application 2019/0102242).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the set of classifications comprise detectable correctable errors (DCE), detectable uncorrectable errors (DUE), and silent data corruption (SDC).

However, Sullivan teaches the set of classifications comprise detectable correctable errors (DCE), detectable uncorrectable errors (DUE), and silent data corruption (SDC) errors (View Sullivan ¶ 21, 22, 26, 30; DCE, DUE, SDC).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the set of classifications comprise detectable correctable errors (DCE), detectable uncorrectable errors (DUE), and silent data corruption (SDC) since it is known in the art that soft errors can be classified (View Sullivan ¶ 21, 22, 26, 30).  Such modification would have allowed the classified soft error rates to be derated. 

Claim(s) 4-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US Patent Application 2013/0096902) in view of Kakoee (US Patent .

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings above do not explicitly teach the functional safety value comprises a residual fault rate value for at least the particular hardware component.

However, Vincelli teaches the functional safety value comprises a residual fault rate value for at least the particular hardware component (View Vincelli ¶ 13, 123, 163; residual fault (RF)).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the functional safety value comprises a residual fault rate value for at least the particular hardware component since it is known in the art that a residual fault to be determined (View Vincelli ¶ 13, 123, 163).  Such modification would have allowed a functional safety violation to be determined for a hardware component. 

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Bose further teaches the residual fault rate value is based on a derated error rate value determined for SDC errors of the particular hardware component (View Bose ¶ 76; derating factor/SDC specific error rate estimation).

(View Kakoee ¶ 82; ISO 26262 compliance), wherein the plurality of components comprise the particular hardware component (View Kakoee ¶ 82; PMHF/hardware failure).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  Kakoee further teaches the functional safety threshold comprises a threshold value of the aggregate functional safety value (View Kakoee ¶ 82, 83; fault metrics/ISO 26262 compliance).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kakoee further teaches the machine comprises an at least partially autonomous passenger vehicle, and the physical functions comprise one or more of steering, accelerating, or braking the vehicle (View Kakoee Fig. 7; ¶ 97; ISO vehicle steering wheel).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kakoee further teaches the functional safety value comprises a metric defined under an industrial standard for the machine (View Kakoee ¶ 82; ISO 26262).


Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US Patent Application 2013/0096902) in view of Kakoee (US Patent Application 2019/0176838 A1) in view of Best (US Patent Application 2014/0258658) in view of Sullivan (US Patent Application 2019/0102242) and further view of Vincelli (US Patent Application 2014/0200699).

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 13.  Bose further teaches the one or more vulnerability factors comprise an architecture vulnerability factor (AVF) (View Bose ¶ 4, 28, 32, 44; AVF), a time vulnerability factor (TVF) (View Bose ¶ 4, 28, 32, 44; FIT).

The combination of teachings above do not explicitly teach a program vulnerability factor (PVF); the set of classifications comprise detectable correctable errors (DCE), detectable uncorrectable errors (DUE), and silent data corruption (SDC); and the functional safety value comprises a residual fault rate value for at least a particular one of the one or more hardware components

However, Best teaches a program vulnerability factor (PVF) (View Best ¶ 19, 20, 33, 51; overall system);

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a program vulnerability factor (PVF) (View Best ¶ 19, 20, 33, 51).  Such modification would have allowed the vulnerability factors to determine a functional safety violation. 

However, Sullivan teaches the set of classifications comprise detectable correctable errors (DCE), detectable uncorrectable errors (DUE), and silent data corruption (SDC) (View Sullivan ¶ 21, 22, 26, 30; DCE, DUE, SDC).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the set of classifications comprise detectable correctable errors (DCE), detectable uncorrectable errors (DUE), and silent data corruption (SDC) since it is known in the art that soft errors can be classified (View Sullivan ¶ 21, 22, 26, 30).  Such modification would have allowed the classified soft error rates to be derated. 

However, Vincelli teaches the functional safety value comprises a residual fault rate value for at least a particular one of the one or more hardware components (View Vincelli ¶ 13, 123, 163; residual fault (RF)).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the functional safety value comprises a residual fault rate value for at least a particular one of the one or more hardware components since it is known in the art that a residual fault to be determined (View Vincelli ¶ 13, 123, 163).  Such modification would have allowed a functional safety violation to be determined for a hardware component. 

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  Vincelli further teaches the functional safety value comprises a residual fault coverage value (KRF) determined according to the formula: wherein DUEderated comprises a derated DUE rate value, DCEderated comprises a derated DCE rate value, and SDCderated comprises a derated SDC rate value (View Vincelli ¶ 163, 167; calculate failure rates/fault coverage).

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 14.  Vincelli further teaches the functional safety value comprises a set of lambda values determined according to the formulas: wherein ANS comprises a not-safe failure in time (FIT) value, ARF comprises a residual fault FIT value, and AMPF comprises a multi-point fault FIT value, and wherein DUEderated comprises a derated DUE rate value, DCEderated comprises a derated DCE rate value, and SDCderated comprises a derated SDC rate value (View Vincelli ¶ 13, 157; generate lamda values)



Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US Patent Application 2013/0096902) in view of Kakoee (US Patent Application 2019/0176838 A1) and further in view of Weast (US Patent Application 2017/0285585).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach a robot.

However, Weast teaches the machine comprises a robot (View Weast ¶ 18; robot).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the machine comprises a robot since it is known in the art that the hardware component can be a robot (View Weast ¶ 18).  Such modification would have allowed a functional safety violation to be determined for a robot. 

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the machine comprises an at least partially autonomous drone, and the physical functions comprise one or more of steering, accelerating, or braking the drone.

However, Weast teaches the machine comprises an at least partially autonomous drone, and the physical functions comprise one or more of steering, accelerating, or braking the drone (View Weast ¶ 18; drove).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the machine comprises an at least partially autonomous drone, and the physical functions comprise one or more of (View Weast ¶ 18).  Such modification would have allowed a functional safety violation to be determined for a drone. 

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach an industrial machine.

However, Weast teaches the machine comprises an industrial machine (View Weast ¶ 18; industrial machine).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the machine comprises an industrial machine since it is known in the art that the hardware component can be an industrial machine (View Weast ¶ 18).  Such modification would have allowed a functional safety violation to be determined for an industrial machine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        

Oogle.